 CARGO HANDLERS, INC.321Respondent unlawfully refused to refer Jesse Bulle to employment upon request.14I accordingly shall recommend that the complaint in this matter be dismissed in itsentirety.RECOMMENDED ORDERIt is recommended that the complaint in thismatter bedismissed in its entirety.14 Cf. Southurire Company,152 NLRB 1594,footnote lA welfare investigator called by Charging Party testified to conversations had withBelle and also with MiglioreBulle's account of his efforts to get work at uncertaindates, cannot be accepted in such form as a substitute for Bulle's own testimony and Iaccordingly reject it.The investigator also reported conversations with Migliore whereinshe quotes him as saying,inFebruary or March 1965 (after the first hearing in thismatter),that he would not let Bulle work without a card. I cannot accept such state-ments as evidence that Migliore refused 6 months earlier to refer Bulle, upon his request,to. an available job.This matter is clearly outside the scope of the pleadings.Cargo Handlers, Inc.andRonald SampsonInternational Longshoremen'sAssociation,AFL-CIO,and itsLocal 1911andRonald Sampson.Cases 5-CA-3134 and 5-CB-633.June 14, 1966DECISION AND ORDEROn December 21, 1965, Trial Examiner Robert E. Mullin issuedhis Decision in the above-entitled proceeding, finding that the above-named Respondents engaged in and were engaging in certain unfairlabor practices, and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the attachedTrial Examiner's Decision.Thereafter, the Respondent Unions, Inter-national Longshoremen's Association, AFL-CIO, hereinafter some-times referred to as the International, and its Local 1911, hereinaftersometimes referred to as Local 1911, filed joint exceptions and sepa-rate supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Jenkins].The Board has reviewed the rulings made, by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case and hereby adopts the Trial Examiner's findings, conclu-sions, and recommendations, except as modified herein.-The, Trial Examiner found that both the International and Local1911 violated Section 8(b) (1) (A) and (2) of the Act by maintainingan employment referral arrangement with the Respondent Employerwhich discriminated against nonunion applicants and Negroes.Both159 NLRB No. 17.243-084-67-vol. 159-22 322DECISIONSOF NATIONALLABOR RELATIONS BOARDunions excepted to these findings. In its separate brief, the Interna-tional argues that, even if the Board should adopt the Trial Exam-iner's findings and ultimate conclusion that Local 1911 has committedthese unfair labor practices, there is no basis upon which to adopt hisfurther conclusion that the International is likewise responsible forsuch violations.Thus, the International asserts that the Trial Exam-iner has made no subsidiary factual finding and that there are no factsin the record to support his conclusion that a responsible official of theInternational has engaged in any conduct involving discrimination onthe basis of race or the lack of union membership.Insofar as racial discrimination is concerned,we find merit in thecontentions of the International.We affirm, however, the Trial Exam-iner's determination that the International and Local 1911 each vio-lated Section 8 (b) (1) (A) and (2) by maintaining with the Employera hiring and referral system which discriminated against applicantsfor employment on the basis of nonmembership in Local 1911. Inreaching the latter determination in respect to the International, werely not only on the factual findings of the Trial Examiner, which wehave adopted, but also on certain additional facts which are supportedby uncontroverted testimony in the record.Sometime in August 1964, Haile, a vice president of the Interna-tional, and Kopp, the vice president for the Atlantic Coast Districtof the International, visited the harbor at Cambridge, Maryland.There they secured signed authorization cards from 27 white men, whowere engaged in unloading a ship.,'These men were employees of theRespondent Employer, Cargo Handlers, Inc., hereinafter sometimes'referred to as the Employer.They appear to have been the onlyemployees engaged in unit work at the time authorization cards weresigned.2 °After obtaining the signatures of these employees, Haileassisted in the formation of Local 1911 to represent them and obtaineda charter for it from the International on 'September 18, 1964.Local1911 promptly held an election of officers and selected Omro Morrisas its president.Also sometime in September 1964-the record does not show theprecise date=Haile obtained recognition from the Employer for Local'These executed authorization cards were not placed in evidence.The attorney forthe Respondent Unions did,however,place in evidencea blank "Application for Mem-bership in the Longshoremen'sAssociation."This card specifies that the signer desig-nates ". . . the International Longshoremen'sAssociation,Ind. and itssubordinate LocalUnionNo.-, theiragents and representatives to represent...(him) for the purposeof collective bargaining... .aWhile there is some testimony that at least one Negro was working on the docks at'about the time the International vice presidents visited Cambridge in the late summer of1964,the evidence is in conflict whether this individual was actually employed on the daythe 27 white employees were signed up.The Trial Examiner did not resolve this conflict.Even if we were to assume,however,on the basisof thetestimony that this individualwas at the docks on the day in question,we are not persuaded that the General Counselhas established by a preponderanceof the evidence that theInternational vice presidentsrefused him union membership or intentionally avoided him. CARGO HANDLERS, INC.3231911 as the collective-bargaining representative for stevedores at theport, and negotiated an oral agreement with the Employer for thecontinuance of its existing wage rates for the time being.Haile toldthe Employer during this September discussion that union memberswere to be hired first 3 whenever the Employer required the services ofa stevedore crew:'There is no evidence that Haile made any requestthat preference be shown to white longshoremen.Thereafter, from about September 1964 until the early spring of1965, stevedores were hired by the Employer in the followingmanner.Whenever the Employer learned that a ship was due to be unloaded atCambridge, its hiring boss, Omar Mills, notified Local 1911's presi-dent,Morris, or local union officers, John Buchanan, Sr., and JohnBuchanan, Jr., to round up a sufficient crew.Morris and the Buchan-ans then proceeded to call those individuals who were members ofLocal 1911.Nonunion men would be hired only in those instanceswhere there were not enough union'members to fill all the jobs in thestevedore unit.As a result of this arrangement, union members, allof whom were white, were the only stevedores regularly employed inthe crews which unloaded vessels docking at the port during the afore-mentioned period.5During this same period, as more fully set forth in the Trial Exam-iner'sDecision, two Negro stevedores, Christon and Sampson, madeunsuccessful efforts to obtain employment from the Employer's hiringboss, Mills.They were turned down after being told thatunion mem-bers had to be hired first. Sampson and Christon also contacted Local1911's president,Morris, to inquire about that Union and where itsmeetings were held, but were unable even to obtain information aboutLocal 1911, much less membership in it .6Finally, on March 4, 1965, the Employer and Local 19117 held ameeting to which a number of Negro longshoremen were invited. Themeeting was occasioned by the dual circumstances of the impendingarrival of a large ship for which an extra stevedoring crew would berequired and growing protests by Negroes about port hiring practicesat that time.The Employer's operations manager, Holdt, informed8Holdt,the Employee's manager of operations so testified,and his testimony was notcontradictedby Haile.AWe make no unfair labor practice findings with respect to these events in Septem-ber 1964(since they occurred priorto the Section 10(b) limitations period),but considerthis evidence only for background.LocalLodgeNo. 1424,InternationalAssociation ofMachinists(Bryan ManufacturingOo.) v. N.L.R.B.,362 U.S. 411, 424.c Occasionally,an extra stevedorecrew wouldbe required for larger boats with threeor more hatches.In those instances, nonunion employees,mostly Negroes,would be hiredby the Employer for the extra crew.Negroes and other nonunion employees have likewisebeen hired for lower paying dockside jobs.But the latter positions are outside the unitrepresented by Local 1911.9 Christon so testified.AlthoughMorris testified that he could not recall that anyNegro actually asked to join the Union during this period,he did not deny that he engagedin the foregoingconversation with Christonand Sampson.7No representative of the International was present at this meeting. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDthose present at this meeting that a large vessel was expected shortlyand that the Employer proposed to hire an additional crew, to be com-posed of Negro longshoremen, to help unload it.Holdt further statedthat the Employer's usual procedure was to hire its stevedores throughLocal 1911, that if job applicants were union members there was noproblem, but that if they were not, they would have to contact Local1911's president, Morris.Morris then informed the group that Local1911 would take 5 cents out of every dollar earned bynonmemberswho worked on any stevedoring gangs.Morris added that paymentof this amount did not make the nonmember a member of Local 1911.When asked what Local 1911's initiationfee was,Morrisreplied thisfee was a variable one and that it ranged from $300 to $800. Thewhite members who had been signed up by the International's VicePresidents Haile and Kopp, during August 1964, had each paid onlya $10 initiation fee.From the foregoing, it is clear that Local 1911 did not desire toaccept, and in fact did not accept, Negroes into its membership duringthe period from September 1964 until the early spring of 1965. It islikewise clear that, since the Employer hired union members referredby Local 1911 before hiring any other stevedores, this preferentialhiring arrangement coupled with Local 1911's discriminatory mem-bership policy effectively barred Negroes from obtaining the sameregular work opportunities in the unit as those enjoyed during thesame period by the unionized white stevedores."Also in March 1965, International Vice President Haile again con-tacted the Employer and obtained an agreement from it on a newwage scale.Although it does not appear that the parties signed anactual contract, they reached an oral understanding, a memorandumof which was placed in evidence at the hearing.The memorandumreflects such matters as wage rates, bonuses, crew sizes, and the periodof the agreement (March 1965-October 1, 1966).When asked at thehearing what hiring arrangement was negotiated between the partieswhen they set these new wage rates, Haile stated that it was agreedthat the existing hiring arrangement-whereby members of Local1911 were given preference-would be continued.'We think it manifest from the foregoing that the International isequally responsible with Local 1911 for the inauguration and for thecontinuation of this hiring and referral system insofar as it caused8Although Negroes were hired during this period to work in the extra crew required forlarger vessels,no Negro was actually referred by Local 1911 until after June .1, 1965, when,the first Negroes obtained membership in Local 1911.The Employer's hiring boss,Mills,testified at the hearing that he could not really recall any instance where a nonmember-white or Negro-was ever referred by Local 1911, except for one instance which occurredjust prior to the hearing,in August 1965.e Again, however,it did not appear that Haile laid down any racial requirements inrespect to this arrangement. CARGO HANDLERS, INC.325preference to be shown union members.The International's vicepresident,Haile, was one of the two representatives who originallysecured the union memberships of the Employer's stevedores andestablished Local 1911 at Cambridge.Haile, in September 1964,obtained recognition from the Employer for union representation ofthese employees, negotiated an oral collective-bargaining agreementfor them, and authored the arrangement by which they were to behired.And thereafter, in March 1965, he renegotiated their wagerates and reaffirmed that very hiring agreement 10Other evidence also indicates that the International shared with itsLocal 1911 the function of representing the employees of theEmployer, and hence bore equal responsibility with the Employer andLocal 1911 for the unlawful preferential hiring of union members.The blank authorization card submitted by the Respondent Union atthe hearing specified that by his signature the signer designated boththe International and the appropriate subordinate local as hiscollective-bargaining representative.Haile, after acknowledging hissignature on a copy of the March 1965 wage agreement memorandum,testified that it was customary for him, as International vice presi-dent, to. sign any agreement he worked out with an employeralthough had a formal agreement here been executed, this would havealso included the signatures of Vice President Kopp and local officials.In an affidavit given by Haile to a Board investigator on May 6, 1965,received in evidence and affirmed in substance at the hearing, the fol-lowing is appended : "I, William Haile, wish to add the following tomy previous statement: Under the agreementwe havewith CargoHandlers all union men there are to be hired and if the Companyneeds more they can hire anybody else that comes." [Emphasis sup-plied.]Local 1911's unwillingness to take Negroes into its membership,coupled with its policy of referring only union members for jobs,supports the Trial Examiner's finding that Local 1911 and the Em-ployer operated the employment referral system in a manner wherebyNegroes were discriminated against, not only because of their non-membership in the Union, but also because of their race.We disagree,however, with the Trial Examiner's further finding that the Inter-national as well as the Local was responsible for discrimination to theextent it was based on considerations of race.The record does notsupport that conclusion.As noted previously, it was not shown that the International's vicepresidents refused to take Negroes into membership when they orga-nized the port of Cambridge in August 1964. They simply signed upt0The date March 1965 occurswellwithin the 10(b) period involved in this proceeding. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDindividuals who were already working as stevedores and, insofar asthis record establishes, none were Negroes.Further, there is no evi-dence that the International chartered Local 1911 as a "white" local.Nor does it appear that the matter of race was injected into the discus-sion between the Employer and International Vice President Haile inSeptember 1964, when the referral system was inaugurated.Local1911 alone was responsible for the discouragement of Negroes fromjoining its membership and for the referral of white union membersonly for job opportunities.The International did not engage in suchactivities, and, so far as the record shows, the International was una-ware of Local 1911's racial discrimination until after the Internationalnegotiated a new wage agreement with the Employer in March 1965 11This picture changed in late March, however. On or about March 26,1965, a Negro protest group from Cambridge visited the Interna-tional's officers, including Haile and Kopp, at Baltimore and com-plained to them that Local 1911 had no Negro members. Thereupon,the International took prompt and effective steps to correct the situa-tion.After hearing the grievance, Haile and Kopp stated that theywould consult with Local 1911 within a few days and straighten outthe matter.On about April 1, 1965, these two officers met, as theyhad promised, with the officials of Local 1911.Following that meet-ing, Local 1911 decided to take Negroes into its ranks. Subsequently,other meetings were held at Cambridge in the spring of 1965, whichwere attended by Haile and Kopp and local citizens.As more fullydetailed in the Trial Examiner's Decision, Local 1911's change inmembership policy was announced at these meetings, Negroes wereinvited to join Local 1911, and membership blanks were passed out tothem.A number of Negroes accepted this invitation and were admit-ted to Local 1911 on June 23, 1965. Eventually, by the end of thesummer, Local 1911 included 14 Negroes in its membership, andNegroes were being referred with frequency for employment by theEmployer. In the light of the foregoing facts we, contrary to theTrial Examiner, do not conclude that the International approved,condoned, or ratified the racial policy of Local 1911 as that policyexisted prior to the end of March 1965.In sum, therefore, we hold, as did the Trial Examiner, that both theInternational and Local 1911 have'violated Section 8(b) (1) (A) and(2) of the Act by the operation and continuation of a referral andhiring-system with the Employer whereby members of Local 1911were given preference in employment because of their union member-n No representative of the International was present at the meeting in Cambridge onMarch 4,previously discussed,at which officials of the Employer and of Local 1911 metwith Negro longshoremen. CARGO HANDLERS, INC.327ship 12We also find that Local 1911, but not the International, hasfurther violated these same sections of the Act by operating this hir-ing system with the Employer in a manner whereby Negroes werediscriminated against in job opportunities because of their race.13ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that:A. The Respondent Employer, CargoHandlers,Inc., itsofficers,agents, successors,and assigns, shall :1.Cease and desist from :(a)Maintaining, performing, or enforcing its collective-bargainingagreementwith International Longshoremen's Association, AFL-CIO,and its Local 1911, in a manner whereby job referrals are conditionedon the unlawful basis of race or union membership; or maintain-ing, performing, or enforcing, by contract or otherwise, any like orrelated arrangement in a manner whereby referrals to available jobsare based or allocated on the unlawful basis of race or unionmembership.(b) In any like or relatedmanner restraining or coercingemploy-ees in the exercise of their rights guaranteed by the National LaborRelations Act, as amended.2.Take the following affirmative action whichis necessary to effec-tuate the policies of the Act :(a)Post at its headquarters in Cambridge, Maryland,copies ofthe attached notice marked "Appendix A," as wellas copies of thenoticesmarked "Appendix B" and "Appendix C." 14Copies of'- SeeInternational TypographicalUnion, AFL-CIO (Haverhill Gazette Company),123NLRB806, 827,enfd. as modified 278 F.2d 6(C.A. 1), 365 U.S.705;Galveston MaritimeAssociation,Inc.,139NLRB 352,enfd. as modified 329F.2d 259 (C.A.D C.);InternationalAssociation of Heat andFrostInsulators and AsbestosWorkers, AFL-CIO, Local31, 114NLRB 1526,1537,enfd.261 F.2d 347(C.A. 1).We also adopt the TrialExaminer'sConclusionof Law 4,towhich no exceptions were taken,that: "By entering into, andmaintaining,an illegal hiring arrangement,Cargo Handlers has engaged in unfair laborpractices within the meaning of Section 8(a) (1) and(3) of the Act."However, inas-much as the illegal hiring arrangement was originally made in September1964-which isprior to theSection 10(b)period-we interpretthe Trial Examiner's"entering into"finding to referonly to thoseoccasionswithin the 10(b) period when the arrangementwas followed and to the reaffirmation of the arrangement in March1965.Cf. SkourasTheatres Corporation,155 NLRB 157.Is SeeHughes Tool Company(Independent Metal Workers-Union,LocalNo.1),147NLRB 1573,1574;Local1367,International Longshoremen'sAssociation(GalvestonMaritime Association),148 NLRB897, 898, 900;Maremont Corporation(InternationalUnionUAW),149 NLRB482;Local Union No. 12, Rubber Workers(The Business Leagueof Gadsden),150 NLRB312.ChairmanMcCullochjoins in the finding of violationsherein, solely on -the *ground that the discrimination and other unlawful conduct wererelated to union considerations,more specifically,membership or nonmembership in Local1911.See his'and Member Fanning's dissenting opinion inHughes Tool Co, supra,andMaremont Corporation,'supra.He would limit the remedial order accordingly.14 In the event that this Order is enforced by a decree of a United States Court ofAppeals, in each notice marked"AppendixA," "B," or "C,"there shall be substituted forthe words"a Decision and Order" the words"a Decree ofthe United StatesCourt ofAppeals, Enforcingan Order." 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotices marked "Appendix A," to be furnished by the Regional Direc-tor for Region 5, shall, after being duly signed by a representative ofthe Respondent, Cargo Handlers, Inc., be posted by the aforesaidRespondent immediately upon receipt thereof, and be maintained byCargo Handlers, Inc., for 60 consecutive days thereafter, in conspic-uous places, including all places where notices to employees arecustomarily posted.Copies of notices marked "Appendix B" and"Appendix C," which will also be furnished by the Regional Directorfor Region 5, after being signed by representatives of the otherRespondents, as appropriate, shall also be posted by the Respondent,Cargo Handlers, Inc., immediately upon receipt thereof, and be main-tained by Cargo Handlers, Inc., for 60 consecutive days thereafter, inconspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by Cargo Han-dlers, Inc., to insure that all said notices are not altered, defaced, orcovered by any othermaterial.(b)Notify the Regional Director for Region 5, in writing, within10 days from the date of this Order, what steps the Respondent,Cargo Handlers, Inc., has taken to comply herewith.B. International Longshoremen's Association, AFL-CIO, its offi-cers, agents, and representatives, shall:1.Cease and desist from :(a)Maintaining, performing, or enforcing any provisions of itsand its Local 1911's collective-bargaining agreement with CargoHandlers, Inc., which condition job referrals on the unlawful basisof union membership; or maintaining, performing, or enforcing, bycontract or otherwise, any like or related arrangement which basesor allocates referrals to available jobs on the unlawful basisof unionmembership.(b)Causing or attempting to cause the aforesaid Employer, orany other employer in the port of Cambridge, to discriminateagainstany employee by making or enforcing any agreement or arrangementwhich conditions job referrals on an employee's union membership.(c)In any like or related manner restraining or coercing employeesin the exercise of their rights guaranteed by the National Labor Rela-tions Act, as amended.2.Take the following affirmative action which is necessary to effec-tuate the policies of the Act :(a)Notify the Employer, Cargo Handlers, Inc., that it will ceaseperforming or giving effect to any provisions of its and its Local1911's collective-bargaining agreement with CargoHandlers, Inc.,which condition job referrals on the unlawfulbasis of unionmembership. CARGO HANDLERS, INC.329(b)Post at its business offices and meeting halls at Baltimore andCambridge, Maryland, copies of the attached notice marked "Appen-dix B." Copies of said notice, to be furnished by the Regional Direc-tor for Region 5, shall, after being duly signed by a representative ofthe Respondent, International Longshoremen's Association, AFL-CIO, be posted immediately upon receipt thereof, and be maintainedby it for at least 60 consecutive days thereafter, in conspicuous places,including all places where notices to its members are customarilyposted.Reasonable steps shall be taken by the International to insurethat all said notices are not altered, defaced, or covered by any othermaterial.Additional copies of Appendix B, after being duly signedby the International's representative, shall be forwarded to theRespondent, Cargo Handlers, Inc., for posting at its place of business,including all places where notices or communications to its employeesare customarily posted.(c)Notify the Regional Director for Region 5, in writing, within10 days from the date of this Order, what steps the Respondent, Inter-national, has taken to comply herewith.C. Locals 1911, International Longshoremen's Association, AFL-CIO, its officers, agents, and representatives, shall:1.Cease and desist from :(a)Maintaining, performing, or enforcing any provisions of itsand its International Union's collective-bargaining agreement withCargo Handlers, Inc., in a manner whereby job referrals are condi-tioned on the unlawful basis of race or union membership ; or main-taining, performing,. or enforcing, by contract or otherwise, any likeor related arrangement which bases. or allocates referrals to availablejobs on the unlawful considerations of race or union membership.(b)Causing or attempting to cause the aforesaid Employer, or anyother employer in the port of Cambridge, Maryland, to discriminateagainst any employee by making any agreement whereby,, or enforc-ing any agreement in a manner whereby, job referrals are conditionedon an employee's race,or union, membership or any like or similarconsideration.(c) In any like or related manner restraining or coercing employ-ees in the exercise of their rights guaranteed by the National LaborRelations Act, as amended.2.Take the following affirmative action which is necessary to effec-tuate the policies of the Act:(a)Notify the Respondent, Cargo Handlers, Inc., that Local 1911will cease performing, or giving effect to, any job referral provisionsof its and its International Union's_ collective-bargaining agreementwith Cargo Handlers Inc., in a manner whereby job referrals are 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDconditioned on the basis of race or union membership and that Local1911 will not maintain, perform, or enforce any like or relatedarrangement, by contract or otherwise, which bases or conditions jobreferrals on the unlawful consideration of race or union membership.(b)Post at itsbusinessoffice and meeting halls, copies' of theattached notice marked "Appendix C." Copies of said notice, to befurnished by the Regional Director for Region 5, shall, after beingduly signed by a representative of Local 1911, be posted immediatelyupon receipt thereof, and be maintained by it for at least 60 consecu-tive days thereafter, in conspicuous places, including all places wherenotices to its members 'are customarily posted.Reasonable steps shallbe taken by Local 1911 to insure that said notices are not altered,defaced, or covered by any other material.Additional copies ofAppendix C shall, after being duly signed by a representative of Local1911, be furnished to Cargo Handlers Inc., for posting at its place ofbusiness where notices or communications to its employeesare cus-tomarily posted.(c)Notify the Regional Director for Region 5, in writing, within10 days from the date of this Order, what steps the Respondent, Local1911, has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and-Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended; we hereby notify you that :WE WILL NOT maintain, perform, or enforce anyprovisions ofour collective-bargaining agreement with International Long-shoremen's Association, AFL-CIO, and its Local 1911,in a man-ner whereby job referrals are conditioned on the unlawful basisof race or union membership; or maintain, perform, orenforce,by contract or otherwise, any like or related arrangement whichbases or allocates referrals to available jobs on the unlawful basisof race or union membership.WE WILL NOT in any like or related manner restrain or coerceemployees in the exercise of their rights guaranteed by theNational Labor Relations Act, as amended.CARGOHANDLERS, INC.,Employer.Dated-------------=--By-------------------------------------(Representative)(Title) CARGO HANDLERS, INC.331This notice must remain posted for 60 consecutive days from thedate of posting; and must not be altered, defaced, or covered by anyother material.If employees have any question concerning this notice or compli-ance with its provisions, they may communicate directly with theBoard's Regional Office, Sixth Floor, 707 Calvert Street, Baltimore,Maryland 21202, Telephone 752-8460, Extension 2159.APPENDIX BNOTICE TO ALL MEMBERS OF INTERNATIONAL LONG-SHOREMEN'S ASSOCIATION, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT maintain, perform, or enforce any provisions ofof the collective-bargaining agreement with Cargo Handlers,Inc., which condition job referrals on the unlawful basis of unionmembership;or maintain,perform, or enforce, bycontract orotherwise, any like or related arrangement which bases or allo-cates referrals to available jobs on the unlawful basis of unionmembership.WE WILL NOT cause, or attempt to cause, the aforesaidEmployer, or any other employer in the port of Cambridge,Maryland, to discriminate against any employee by making orenforcing any agreement or arrangement which conditions jobreferrals on an employee's union membership.WE WILL NOT in any like or related manner restrain or coerceemployees in the exercise of their rights guaranteed by theNational Labor Relations Act,l as amended.WE WILL notify the above-named Cargo Handlers, Inc., that WEwiLL cease performing or giving effect to any provisions of thiscollective-bargaining contract which condition job referrals onthe basis of union membership; and that WE WILL NOT maintain,perform, or enforce any like or related arrangement, by contractor otherwise, which bases or conditions job referrals on theunlawful' consideration of union membership.INTERNATIONAL LONGSHOREMEN'SASSOCIATION, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title) 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.If employees have any question concerning this notice or compli-ance with its provisions, they may communicate directly with theBoard's Regional Office, Sixth Floor, 707 Calvert Street, Baltimore,Maryland 21202, Telephone 752-8460, Extension 2159.APPENDIX CNOTICE TO ALL MEMBERS OF LOCAL 1911, INTERNATIONALLONGSHOREMEN'S ASSOCIATION, AFL-CIOPursuant to a Decision and Order of the National Labor Relations'Board, and in order to effectuate the, policies of the National LaborRelations Act, as amended,,we hereby notify you that:WE WILL NOT maintain, perform, or enforce any provisions ofthe collective-bargaining agreement with Cargo Handlers, Inc., ina.manner whereby, job referrals are conditioned on the unlawfulbasis of race or, union membership, 'or maintain, perform, orenforce, by contract or otherwise, any like or related arrange-ment which bases or allocates referrals to available jobs on theunlawful basis of race or union membership.WE WILL NOT cause, or attempt to cause, the aforesaidEmployer, or any other employer in the port of Cambridge, todiscriminate against any employee by making any agreement to,or enforcing any agreement in a manner to, condition jobreferrals on any employee's race, union membership, or any likeor similar consideration.WE WILL NOT in, any like or related manner restrain or coerceemployees in the exercise of their rights guaranteed by theNational Labor Relations Act, as amended.WE WILL notify the above-named Cargo Handlers, Inc., that WEWILL cease performing or giving effect to any provisions of thiscollective-bargaining contract in a manner whereby job referralsare conditioned on race or union membership, and that WE WILLNor maintain, perform, or enforce any like or related arrange-ment, 'by contract or otherwise, which bases or conditions jobreferralson the unlawful considerations of race or unionmembership.LOCAL 1911, INTERNATIONALLONGSHOREMEN'SASSOCIATION, AFL-CIO,Labor Organization.Dated---------------By-------------------------------------(Representative)(Title) CARGO HANDLERS,INC.333Thisnotice must remain posted for 60 consecutive days from thedate of posting,and must not be altered, defaced,or covered by anyother material.If employees have any question concerning this notice or compli-ance with its provisions, they may communicate directly with theBoard's Regional Office, Sixth Floor, 707 NorthCalvert Street,Balti-more, Maryland 21202, Telephone 752-8460, Extension 2159.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges and amended charges the General Counsel for the National LaborRelations Board,by the Regional Director for Region 5, issued his consolidated com-plaint,dated June 22, 1965,against the Respondents,International Longshoremen'sAssociation,AFL-CIO,and itsLocal 1911 (hereinafter referred to collectivelyas the Union oras ILA and Local1911,respectively)and Cargo Handlers,Inc. (hereinafter referred to as the Company,or Employer),allegingthat the ILA,and its Local 1911,have engaged in and are engaging in unfair labor practices withinthemeaning of Section8(b)(1) (A)and (2)of the NationalLabor Relations Act,herein called the Act.The complaint also alleges that the Company has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a) (1) and(3) of theAct.Copiesof the complaint,the charges,'notice of consolidation ofcases and hearing,were duly served upon all the parties.In answers, duly filed byallRespondents,the latter denied the commission ofanyunfair labor practices.Pursuant to notice,a hearing was held on August 30 and 31, 1965,atCam-bridge,Maryland,before TrialExaminer Robert E.Mullin.All parties appearedat the hearing.The Respondent Unions and the General Counsel were repre-sented by attorneys and the Respondent Employer was represented by two of itscorporate officers.All parties were given full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce relevant and competentevidence.Subsequent to the close of the hearing,briefson behalf of all thedifferent parties were received by, me and have been duly considered.Motions todismiss, upon which ruling was reserved at the conclusion of the hearing, aredisposed of in accordancewiththe findings and conclusions that follow.Upon the entire record in the case,the briefs of the parties, and from myobservation of the demeanor of the witnesses as they testified,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT EMPLOYERThe Employer, ^a Maryland corporation,is engaged in the business of stevedoringin the portof Cambridge,Maryland.During the calendar year 1964, a representa-tive period,itderived gross income in excess of $50,000 for stevedoring servicesrendered to various enterprises.Among the latter were MarylandTuna Com-pany and ColdwaterSeafood Company,each of which annually receives at itsplace of business in the State of Maryland goods valued in excess of $50,000which are received from outside the State of Maryland.In addition,each of thelatter annually sells and ships products valued in excess of $50,000 to points out-side the State.Upon the foregoing facts the Respondent Employer concedes, andI find,that Cargo Handlers, Inc., is engaged in commerce within the meaning oftheAct.H. THE LABOR ORGANIZATIONS INVOLVEDThe ILA and its Local 1911 are 'both labor organizations within themeaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionFrom the close of World,War .3I and until approximately4Cambridge was largely inactive.Subsequent to thelatter datehowever, with'The original charges against the ILA and the Employer were filed on April 28, 1965 ;amended charges against both the Unions and the Employer were filed on June 18, 1965. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDassistance from the Area Redevelopment Administration the port facilities wereimproved very substantially so that ocean shipping could once more enter the chan-neh and, harbor. ' The ' first substantial user of the new port was Maryland TunaCompany which, at some point early in 1962 opened a plant' in Cambridge.Since the latter depended for its operations on a continuing supply of tuna fish,oceangoing -vessels, carrying this cargo began to arrive at the Cambridge docks.Initially there was no stevedoring firm in Cambridge from which Maryland Tunacould secure a labor force to unload these ships.As a result, the latter recruiteditsown stevedore gangs from among the Negroes in the Cambridge area. Even-tually, at the urging of Maryland Tuna, a group of Cambridge' businessmenorganized a stevedoring firm so that all ships which called at the port would beassured of a ready supply of longshoremen.This was Cargo Handlers, incorpo-rated in mid-1962 by Robert B. Davis, Donald Holdt, Herman Stevens, and PhilipWilliamson.Davis, a retail clothier, was elected president and Holdt, president ofan electronics firm, was named treasurer and manager of operations.Throughout the period material to the issues herein the principal users of thenew port facilities in Cambridge have been two fish processing firms, namely,Maryland Tuna, mentioned earlier, and Coldwater Seafood which ' began opera-tions in 1964 at a plant in Nanticoke, Maryland. Ships carrying cargo for thesefirms arrived in Cambridge- at irregular intervals, the total number. of vessels permonth varying from one to three.At the hearing, Herman Stevens, secretary ofthe Company, testified that in the preceding year a total of 27 ships had dockedinCambridge.Since its incorporation in mid-1962, Cargo Handlers has been thesole 'stevedoring firm in the port.-When the revival of shipping in Cambridge came to the attention of the ILA,several of its officials-from Baltimore visited the harbor to survey the organiza-tional- prospects.,'-' JohnKopp, vice president for the Atlantic -Coats District of theILA testified that in this connection he went to the Cambridge waterfront on twooccasions in August 1964.On the first trip, Kopp was accompanied by, the presi-dent 'of a Baltimore-local of the ILA.On the second trip,'he was accompaniedby William Haile, International vice president of the ILA.During the latter visit,the two ILA officials secured authorization cards from 27 white men then engagedin unloading a ship.Of this number, 18 also paid an ILA initiation fee of $10each.On September 18, 1964, the ILA granted a charter to Local 1911. Shortlythereafter, at an election conducted by Local 1911, Omro Morris was* electedpresident, Reginald Todd, vice president, John Buchanan, Sr., treasurer, and JohnBuchanan, Jr., secretary.B. Contentions of the parties; findings of fact and conclusions of lawwith respect theretoThe General Counsel alleges that the Employer and the Union have had anagreement or arrangement whereby the former has hired only those stevedoresreferred to it by the ILA and, further, that since November 1964 while actingpursuant to such exclusive hiring arrangement the Union has refused to refer foremployment, and the Company has refused to hire, Negroes because they werenot members of . the Union and because of arbitrary considerations relating totheir race.These allegations are denied in their entirety by the Respondents.1.The collective-bargaining relation's of the partiesand hiring practices thereunderAt some time-'in September'1964, although the precise date does not'iappear inthe record, Cargo Handlers 'recognized Local ' 1911 as the collective-bargainingagent for stevedores in the -port.'A verbal understanding' was reached betweenthe Union and Holdt that, for the time being, the status quo would be maintainedon wages and other terms and' conditions of employment:The General Counselcontends that included within this initial understanding between the Employer andthe Union was an agreement that all union members would be hired first and beforeCargo Handlers sought help elsewhere for any manpower- needs in excess of theILA'smembership rolls.This contention is supported by the record. It was undenied that shortly beforethe arrival of a ship, Omar V. Mills, hiring boss for Cargo Handlers, would notifyOmro Morris, president of the Union, as to the number of gangs that would beneeded for offloading the cargo when the ship docked.Morris testified that he,in turn, contacted all the union men, either by, himself or, with the, help 'of John CARGO HANDLERS, INC.335Buchanan,Sr., and John Buchanan, Jr., who, in addition to being officers in Local1911 were. also gang foremen.2Morris testified that "if we don't have enoughunion mento,go around, I tell him . . . [Mills]."The hiring boss for CargoHandlers testified that when Morris was unable to secure enough unionmembersto supply the number of gangs needed the union president would 'tell. him "Youpick up.You fill out [the rest of the crew fromnonunionsources]."On cross-examination,Mills conceded that he could recall only one instance when Morrishad referred a nonunion man to him.Mills identified this occasion as havingoccurred late in August 1965 and one week before the hearing in thepresent case.Willie Christon; a Negro stevedore, testified that on severaloccasionsduring theearly spring of 1965, and at a time when he was not a union member, he soughtemployment from Hiring Boss `Mills.According to Christon, in each instance,Mills told him "Willie,' you are 'a good worker but . . . I got to put the Unionmen towork first."Christon's testimony in this respect was credible land'was neverdenied or contradicted byMills. 'Ronald 'Sampson, another 'Negro who hadexperience,testified that during- this same period when heasked Mills for employment as a stevedore, the hiring boss told -him that he would"have to be unionized to work in the hold." Sampson's testimony in this connec-tionwas never denied or contradicted by Mills when the latter testified.At thehearing,when Haile, vice president of the ILA, was being cross-examined aboutthe contractnegotiationshad with the Company, he was asked ". . . did you cometo anagreement with Cargo: Handlers that all Union men were to be hired' before'any non-union menwould be hired?"After much equivocation,-Haile finally'an-swered thisquestionin'the affirmative.In another instance,during the-interrogationof Union President- Morris, the latter testified that at the time when Local 1911was' recognized Haile told him that thereafter "All Union men have first prefer-ence." 3 ' Morris also testified that on various occasions he told Holdt, manager ofoperations foi'the Company,'that Holdt "could hire anybody that he wantedafter'the' Union men come first."[Emphasis supplied.]Holdt testified that from theoutsetof the Company's relationswith the ILA, Haile and the Union took the posi-tion "that Union members. were to be hired first."Holdt asserted that he. neitheragreed nor disagreed with this claim by the Union, and when, in severalinstances,itwas urged by Haile, he said nothing.On the other hand, on March 4, 1965, ata meeting'called to discuss the 'hiring practices of the Company,- Holdt made thefollowing statement to a large 'number of Negroes and nonmembers"-of the Unionwho were present:there is no problem. If you are not 'a member of the union,we hire throughthe union.We have to go to the union and say,,"We need, so many men.Weneed 45 men." It's up to the Union to come up with, 45 men. This gentlemanis President of, Local 1911 [pointing out Morris who was present in the room]... You will have to make arrangements with him to work on a stevedoringgang,[Emphasissupplied.] 4? .From the,-foregoing'it isevident thatthroughoutthe periodof its^collective-bargaining'relationshipwith''CargoHandlers, theUnion consistentlyclaimed thatitsmembershad priorityfor all longshoremen's work and-that'not untilthe unionroster was exhaustedcould the Companyhire anyone else. It is'equally apparentthat the Companyacquiesced in this practice,so that when Mills, its hiring boss,needed crewshe-delegatedthe initial selectionof the crew members to Morris, thepresidentof Local 1911, and to theBuchanans,who were also officers in the Local.For many monthsnot one nonunion man was referredby.Morris' to the Company,obviouslybecause, of the mannerwhich thishiring arrangement,functioned,.8 Known throughout the record as "gang carriers."`3At onepoint during his examination, Morris was testifyingabout theunion practice'which obtained 'prior`to 'the time when Negroes' were admitted to membershipin Local1911.He was asked'"Suppos'e's-two hatch...ship came in; whoworked the ship,white men or Negroes?"He answered"Well, it's like Mr.started-he said,'AllUnion men have first preference. So 'at that timeit'was justthe white."'"'The quotation 'is' from a tape recordingof themeeting in questionThe proceedingsat the meeting wer`e'recorded byHoldt and subsequently,at the unfair labor practice hear-ing, he volunteered to'play'back -the recording which was thereupon'transcribed by theofficial reporter. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndeed, it was only the eve of the hearing in this case that, according to Mills,Morris did make one such referral.On the foregoing evidence, it is manifest, andI find, that from the outset of their contractual relations and at all timesmaterialthe Company and the Union had a working arrangement which accordedinitialpreference in hiring to members of the ILA.2.The composition of the unit and the Employer's wage practicesItwas stipulated at the hearing that the unit which the Union represented and forwhich it bargained included only those classified as members of the stevedore gang.Itwas further stipulated that the number of men in these gangs varied from 13 to17.The smaller crew was referred to in the recordas a "tuna gang" and was usedin unloading fish from the ships carrying cargo for Maryland Tuna. This crew con-sisted of eight longshoremen who worked in the hold, two winch operators and asignalman on the deck, and two men on the pier.5 The larger crew with its 17members, was used in unloading the ships of the Coldwater Seafood Company,and was known as a "Coldwater gang." This type of gang and 12 longshoremenin the hold, 2 winch operators and 1 signalman on the deck and 2 men on thepier.6Apart from the foregoing, no other employees of the Companywere in theunit.Thus, other dock personnel such as checkers, who counted the cargo as itcame off the ship, and laborersengaged inmoving cargo away from the pier werenot represented by the Union.When the Union was first recognized by the Company in September 1964 theparties reached a verbal agreement to continue in effect the existing wage scalepending the negotiations of a contract .7As a result, for many months thereafter,the union members of the stevedore gangs received $2.25 per hour.8During thesame period, unorganized personnel such as laborers on the dock received $1.75 perhour and checkers were paid $2.During the spring of 1965, the Union and theCompany agreed upon a new wagescaleand prepared a draft of their understand-ing.Although none of the witnesses testified as to precisely when the new contractand its wage rates became effective,9 there wasgeneralagreement that the date wassometime in March. Included inits termswas a provisionfixing the gang size at13 men for tuna boats and 17 for Coldwater boats.10 This agreement also providedthat longshoremen and tractor— or forklift, drivers would be paid $2.85 an hour andwinchmen,signalmenand gang carriers $3.10 per hour.3.Findings as to racial discriminationIn the early part of 1965 some of the Negroes in Cambridge voiced the chargethatmembers of their race were being excluded systematically from work as long-shoremen at the port. It is unnecessary to set forth here all the various steps whichthe different complaints took to press these charges. Suffice to say that on March 4,1965, and as a result of these allegations the Company and the Union held a meet-ing to which these Negroes -were invited.The events which occurred at that meet-ing will be discussed in detail later herein. In the meantime, the facts with respectto the practices of the Company and -the Union prior to that date in March 1965must be considered.For some while after it -began operations in 1962, Cargo Handlers hired -onlywhite longshoremen.This was at a -time when it was necessary to unload only two5 The gang members on the pier were either forklift operators or hookers.The latterwere so known because their job consisted of ,booking and -unhooking,the winch slings ,onthe pallets brought out of the hold by the ship's tackle._6At some point shortly before the hearing, a gang carrier was added to ,this type ofcrew,making a total of S8.7In the fall of 1964, the ILA was on the verge of entering upon what proved to bevery protracted collective-bargaining negotiations covering the port of Baltimore and theentireAtlantic coast.,8Winchmen and signalmen on a crew received slightly more.6None of the parties could,or would,testify as to a precise date when this agreementwas reached.Thus, although Holdt could not recall the date of the occasion, he testifiedthat a draft of this contract, identified as ILA Exhibit 1, was typed in,his office.Morris,president of Local 1911, testified thatthis agreement was reached, sometime in March 1965and Haile fixed the time as "somewhere in March."10 It also provided that the gang size for other ships whichmight arrive in the harborwould be determined by the working conditions established in the port of Baltimore. CARGO HANDLERS, INC.337hatch ships.Eventually, however,- it became necessary to supply gangs for theunloading of as many as three hatches simultaneously.At that point the Com-pany began the practice of hiring Negroes to work in the third hatch.On theother hand, these third gangs were not composed exclusively of Negroes.WhereasNegro longshoremen worked in the hold, the better paying jobs of winchman andsignalmanon these gangs were filled by whites."Prior to March 1965, some of the Negroes in Cambridge who had worked aslongshoremen sought to join Local 1911.Their efforts were met.by a wall ofsilence.Albert Jones and William Phillips, two Negro stevedores, testified thatwhen they heard rumors as to the existenceof a unionin the port, they endeavoredto learn about admission and membership in such a labor organization, but werecompletely unsuccessful.WillieChriston testified that in January 1965, he andRonald Sampson, another Negro longshoreman, sought out Omro Morris to inquireabout joining the Union and to find out where and when its meetings were held.Morris was most uncommunicative and would give them no information.12 Finally,the efforts of this group to secure assistance in their campaign led them to the officeof Charles Cornish, a Negro leader in Cambridge and one of the city commis-sioners.Thereafter, in February they filed protests and charges with the Cam-bridge Interracial Committee and later with the Maryland Interracial Commission.InMarch,Jones,Phillips, Sampson and other Negroes went to Baltimore wherethey conferred with Dominic Foraaro, president of the AFL-CIO Council in thatcity.Thislastmeetingresulted in a conference with Haile and Kopp, representingthe ILA, at which time the group from Cambridge voiced their complaint thatNegroes were not allowed to join Local 1911. Both Haile and Kopp promised thatthey would go to Cambridge and investigate the facts with respectto this charge.In the meantime,on March 4, the Company and Local 1911 held a meeting atone ofthe local churches to which all the Negro longshoremen were invited.Holdttestified that the meeting was called to secure men for unloading a ship which wasexpected in the harbor within a few days and that it was also prompted by the pro-testswhich the Negroes had registered with the Interracial Commission.Presentat themeeting,in addition to Holdt, were Robert Davis, president of the Company,HiringBossMills,Omro Morris and Reginald Todd, president and vice presidentof the Union, respectively, and about 20 Negroes.Holdt told those present that aColdwater ship was expected in the harbor shortly, thatthree gangswould beneeded and that one of them would be a Negro gang for which Willie Christonwould be responsible.13Holdt further warned that when Christon was notified asto the time to arrive at the dock with his crew, that he would have to report at theappointed hour with a full gang or none of its members would be permitted towork.Holdt then went on to tell the men that the Company hired its stevedoresthrough the Union, that if the job applicants were members there would be no prob-lem, but that if they were not they would have to make arrangements with OmroMorris to work on a stevedoringgang.After being introduced to the group byHoldt,Morris stated that the Union would take 5 cents out of every dollar earnedby nonmembers who worked on a stevedoringgang.He also told them that theUnion "would collect ... when you finish the boat and got your checks.And any-body that doesn't pay, he wouldn't work no more.We can stop that ..Hefurther explained that this money would go "into the Local 1911 kitty ..." butthat payment of this amount would not mean that the nonmembers were joining theUnion.When some of those present then asked Morrisas tothe amount of theinitiationfee required of those who sought to join the Union, the unionpresidenttold them that there was noset fee,that the amount was, as he described it, "an In partial response to the General Counsel's allegation that the Employerpursued, oracquiesced in, a discriminatory hiring policy, the Company contended that from the time ofits incorporation until about June 1, 1965, approximately 20 to 30 percent of its payroll wasNegro.Admittedly, however, this included asubstantialnumber ofNegroes hired aslaborersfor work on the dock.As found above,this was a job classification that was notin the bargaining unitand which was unrepresented by the Union.12 Christon's testimony in this connection was never denied or contradicted by Morris.13Morris testifiedthat at thetime of the meeting it was presumed,on the basis of pastpractice, that two of the necessarygangs on the incoming ship would be all white gangs,and that the onlyquestion to be settled at the meeting was whether the Negroes couldproduce the fullcomplement for a third gang.243-084-67-vol 159-23 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDfloat," and that it could' go as high as $300 or even $800.14Other questions as towhen the Union would hold its next meeting were met by Morris with the state-ment that he did not know and that he would be unable to answer such questionsuntil he heard from those whom he described as "The guys in Baltimore."Themeeting ended after Morris had answered further queries as to how those presentcould qualify for membership in Local 1911 and after Holdt had given additionalinstructions as to the number of men that Christon would have to secure in orderto have an all-Negro gang at the dock when the next ship arrived.15Early in April 1965, Haile and Kopp met with the leaders of Local 1911.According to Kopp, at this time it was decided to admit 17 Negroes, or enough toconstitute a a complete stevedore gang.Thereafter, this decision was implementedby the Union.Kopp testified that at a meeting held with the Negroes on aboutJune 1, they were told that Local 1911 would admit 17 of them to membership.At that time 8 of those present signed membership applications.One of the unionofficials gave a book of membership applications to Elaine Adams, the leading pro-tagonist of the Negro complainants, and suggested that she solicit the balance ofthe applications and turn them over to Omro Morris, president of Local 1911.On June 23, 1965, Local 1911 admitted Negro members for the first time, whenseveral were sworn in on that day.'6 Thereafter several more were admitted so thatat the time of the hearing, the Union had 14 Negro members and 28 white mem-bers.During the course of the summer of 1965 and up to the time of-the hearing,itappears that the Negro members of the Union were referred for employment, asOn the other hand, it is clear from the record that the Company continues toaccord preference in-hiring to union members.This conclusion is manifest, not onlyfrom the findings set forth earlier but from additional evidence developed at thehearing.Thus, the draft agreement which the parties reached in March 1965 pro-,vides in one section that working conditions under the contract are to be in accordwith what is referred to as the "Baltimore system."At the. hearing the Unionoffered in evidence, as background material, a copy of the collective-bargainingagreement which had been in effect for a long period at the port of Baltimore.Counsel for the Respondent Union pointed out as particularly relevant those para-graphs in that agreement which set up the hiring hall arrangement in use at thatharbor.18Application-of this arrangement to the contract between the Union and,the Company in this instance means that the parties agreed upon the conventionalhiring of longshoremen through Local 1911, rather than directly by the Company.In the Baltimore Cargo Agreement there is a 'provision requiring that selection ofapplicants for such referral shallnotbe based on union membership.Cf.Local357, International Brotherhood of Teamsters v. N.L.R B.,365 U.S. 835, 840.Thefindings set out above, however, establish that in the port of Cambridge the hiringsystem in effect between the Union and Cargo Handlers contemplated that prefer-ence would be given to union members and that only after all available union mem-bers had been hired would nonmembers have an opportunity for employment. ' Inaddition to all of the evidence in this regard set out earlier in 'this Decision, thereappears in,a prehearing affidavit of William Haile, vice president of the ILA, datedMay 6, 1965, received in evidence during his cross-examination; the following con-cession by Haile: "Under the agreement we have with Cargo Handlers all unionmen there are to be hired and if the Company needs more they can hire anybodyelse that comes " From all of this evidence it is apparent that under the hiring hallarrangement which Local 1911 maintains with Cargo Handlers, the latter continues14The original members of Local 1911 had actually paid an initiation fee of $10 each.-At the hearing, Morris characterized his statements at the meeting as to the large initia-tion fees which prospective union members would have to pay as "an error on my part."He further testified that, in fact, and notwithstanding what he had said at the meeting,no nonmember was ever charged 5 cents out of every dollar earned for the privilege ofworking on a stevedore gang.' ,'"isHoldt told Christen that the Union would furnish the 2 winchmen and signalman forhis crew, so that Christon' would only have to bring 12 men with him.19The complaint against the Respondents in the present case was issued on June 22.17Morris conceded that none of them have as yet been,assigned to' work as winchmenor signalmen.Kopp, however, testified that the ILA is'endeaboring'to establish a train-ing program that will enable all its members to qualify for 'those jobs 't requiring spejcial skills.IsNamely,paragraph 13, subparagraphs 1, 2, and 4, of Respondent Union's Exhibit 2,known in the record as the "Baltimore Cargo Agreement." CARGO HANDLERS, INC.339to accord preference in hiring to the members of the Union and that it does not hireany stevedores until all the members of Local 1911 have been offered an opportu-nity to work.4.Concluding findingsIt is clear, of course, that the infrequent and irregular arrival of ships in the portof Cambridge made employment with the Respondent Company sporadic andunstable.Since individuals with other regular employment were normally unavail-able, the principal sources from which the Company could secure its labor forcewere the self-employed and the unemployed.Evenso, ona given day and for thearrival of a specific ship, it was frequently difficult for the Employer to procure thenecessary number of men.Moreover, there is much evidence in the record to sup-port the assertion in the brief filed by the Respondent Company that, in practice, onmany occasions neither the Union nor interested Negro leaders were able to supplyCargo Handlers with sufficient workers.Thus, Holdt testified that whereas approxi-mately 20 Negroes attended the meeting of March 4 and manifested a desire towork as stevedores, when the next ship arrived in port, only 9 of them reported forduty.Holdt and other witnesses for the Respondents also testified to other occa-sions when the Company had the same, or a similar experience, in securing an ade-quate number of stevedores to provide the required number of gangs for unloadinga specific ship. This testimony, adverted to by the Respondent Company in its brief,was neither contradicted nor denied.The Respondent Union, in turn, has protested vigorously that it is unfair toascribe any discriminatory motives to the ILA because of the many advances whichthat union has achieved in the field of race relations.Thus, in his brief, its counselalludes to the fact that William Haile, an international vice president and the topILA official in Baltimore, is himself a Negro. Similarly, the first sand second Inter-national vice presidents of the ILA are both Negroes and the governing body of theBaltimore District Council of the ILA is made up of 9 Negroes and 9 whites.Anaffidavit of Thomas W. Gleason, International president of the Respondent Union,was received in evidence at the hearing. In that affidavit, Gleason averred that,although membership records have never been kept on the basis of race, he believesthat at least one-half of the 100,000 members of the ILA, if not a majority, areNegroes.He further averred that "More Negroes participate in our District andInternational conventions than is the case with virtually any other labor union in thecountry."Whereas these achievements of the Respondent Union are, indeed, noteworthy,and whereas the Company's difficulties in securing a competent pool of stevedorelabor may tend to explain why Cargo Handlers acquiesced in the preferential hiringarrangement with the ILA and its Local 1911, neither factor may excuse, nor justify,an evasion of the obligations imposed on unions and employers by the NationalLabor Relations Act.On the basis of the record in this case it is my conclusion thatthe hiring hall arrangement, found above, whereby Cargo Handlers accords prefer-ential hiring to union members and hires them only through Local 1911,is illegaland that its maintenance by Respondents constiutes a continuing violation of theAct.Skouras Theaters Corporation (Stage Employees, Local 642),155NLRB157;N L.R.B. v. Houston Maritime Association,337 F.2d 333, 334 (C.A. 5).The General Counsel also established that for a long period of time, the Union,while acting pursuant to this illegal hiring arrangement with the Company, refusedto refer Negroes not only because they were nonmembers of Local 1911 but alsobecause of their race.As found above, the organization and chartering of Local1911 was accomplished by a group of white members in the fall of 1964.19 For10At one point the General Counsel appeared to contend that. the ILA initially plannedthat Local 1911 would be made up of only the white stevedores in Cambridge and thatlater another local would be chartered for the Negroes.Consonant with this theory, theGeneral Counsel secured some testimony from Kopp as to the various locals of the ILAin'Baltimore. , According to, the latter; of the two large general cargo locals in that port,one, Local, 829, is made.up predominantly, of white members (with less' than 25 Negroesamong its 956members)and'the other,, Local 858, is composed mainly of Negroes (*ith,less than 40 whites among 1200 members).At the hearing, however, Kopp testified thathe knew of no plans at any time during the period in question for the establishment ofa separate local for Negroes in Cambridge.According to Kopp, the fact that only whites,were solicited originally to join arose solely from the sheer happenstance that at the timethat he and Haile were at the docks in August there were no Negroes at work. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDmany months thereafter Negroes who sought information from Omro Morris as toitsmeeting place and details such as the cost of initiation into the ILA were eitherignored, or given answers that obviously were designed to mislead and discouragethem in their efforts.During this period, some Negroes,it istrue,were hired asstevedores, but this occurred only in those instances when the arrival of a threehatch ship made it impossible for the Union to fill the demand for three completegangs of longshoremen.Even in those latter instances, the Negroes so hired byCargo Handlers had not been referred for work by the Union, but were employeddirectly by Hiring Boss Mills when they appeared at the dock.20Not until afterNegroes were admitted to membership in June 1965 did Local 1911 actually referany of them for employment as stevedores with the Company.It is well established that a union, which under Section 9 of the Act accepts theresponsibility of filling the role of collective-bargaining agent for employees, mustalso assume the corollary obligation to act fairly and impartially in this capacityand "to represent equally and in good faith the interests of the whole group."Hughes Tool Company v. N.L.R.B.,147 F.2d 69, 74 (C.A. 5). When a union withthe status of an exclusive bargaining agent takes hostile action against any employ-ees inthe appropriate bargaining unit, "upon the irrelevant, invidious, and unfairconsideration of race and union membership"(Local 1367, International Long-shoremen's Association (GalvestonMaritime Association),148 NLRB 897, 898),the union violates its obligation to be a fair and impartial representative andthereby restrains and coerces those adversely affected.The Board has held thatsuch a union denies to those employees the representation which they are guaran-teed by the Act and thereby violates Section 8(b)(1)(A).Hughes Tool Company(IndependentMetal Workers Union, Local No. 1),147 NLRB 1573, 1574;Local1367, International Longshoremen's Association, supra,898-900;Maremont Cor-poration (UAW),149 NLRB482; Local Union No 12, Rubber Workers (TheBusiness League of Gadsden),150 NLRB 312.21 The conduct of the RespondentUnion here, on the findings set forth above, must be held to have violated the Actin this manner and so find.Moreover, since this course of action on the part ofthe exclusive bargaining agent resulted in the denial of employment to Negroes whosought work with Cargo Handlers, conclude and find that this also constituted dis-crimination by the Respondent Union within the meaning of Section 8(b)(2) ofthe Act.In his brief, the General Counsel concedes that if the Company had, for reasonsof its own, and independently of the Union, elected to discriminate against Negroesbecause of their race, there would be no violation of the Act.That, however, isnot the situation in this case, for having entered into the unlawful hiring arrange-ment found herein, Cargo Handlers became a party to the illegal discriminationwhich Local 1911 was practicing as to the Negro stevedores in the port of Cam-bridge.Consequently, as the Respondent Company participated in the pattern ofunlawful conduct found above, it is my conclusion that Cargo Handlers alsorestrained and coerced employees within themeaningof Section 8(a)(1) of the2D Christon testified that it was his practice and that of other Negroes, prior to the timewhen members of his race were admitted to membership in Local 1911,to depend fornews of ship arrivals on radio and newspaper reports and then appear at the dock in thehopes that they might be needed.21The Union moved, both at the outset and at the close of the hearing, to dismiss thecomplaint on the ground that the majority opinion of the court inN L.R.B. v. Miranda FuelCo., 326 F.2d 172 (C A. 2) should govern the matter atissue herein,rather than theholding of the Board inHughes Tool, supra.The Board,however,has already statedthat it will not adopt the position of the court majority inMirandauntil so required bythe Supreme Court of the United States,Local1367,etc., supra,898,footnote 7.Wherethere is a difference of opinion between the Board and the courts of appeals as to a ques-tion of law, the views of the latter may cause the Board to reconsider its position,or, theSupreme Court may be petitioned to resolve such differences.In any event, the existingconflict on the legal issue cannot be resolved at the Trial Examiner's level,for he isplainly bound by the decisions of the Board.Insurance Agents'International Union(Prudential Insurance Company of America),1.19NLRB 768, 772-773, set aside on othergrounds, 260 F.2d 736(C.A D.C.),affd. 361 U S. 477 CARGO HANDLERS, INC.341Act and discriminated with respect to their tenure of employment within the mean-ing of Section 8(a)(3)22IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations of the Employer described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerceV.THE REMEDYAs found earlier,notwithstanding the discrimination practiced against Negroes inthe early historyof Local 1911,it is apparent that in the period immediately priorto the hearing in this case the Respondent Union and the Respondent Companyendeavored to correct many aspects of this discrimination based on race.However,the hiring arrangement which accords illegal preference to union members is stilloperative.In any event,the extent to which the parties themselves have taken cor-rective action will not determine the remedy."It is well settled that voluntary dis-continuance of illegal conduct after the commencement of litigation does not moota case."HughesTool Co.,147 NLRB 1573, 1605.Consequently,itwill be rec-ommended that the Respondents,and each of them, be ordered to cease and desistfrom the unlawful conduct found herein and to take certain affirmative actiondesigned to effectuate the purposesof the Act.The complaint named four Negro longshoremen 23 whom the -General Counselalleged that the RespondentUnion had refusedto refer for employmentby CargoHandlers and whom the latter had refused to hire.AlthoughI have found that thereferral and hiring practices of the Respondents violated the Act and discriminatedagainst Negro stevedores in the portof Cambridgeas a group,the General Counseldid not establishany backpayentitlement of the four above-named individuals.Nor does theGeneral Counselin his brief make a request that there be any back-pay provision in any remedial order.Under these circumstances and because it ismy further conclusion that a backpay remedy is neither necessary nor practical inthis case,no such recommendation will be made.Cf.,Local1367,InternationalLongshoremen's Association,et al. (GalvestonMaritime Association,et al.),148NLRB897, 922. Instead,other and more appropriate remedial action will be rec-ommended which has for its objective the elimination of the unfair labor practicesfound herein.CONCLUSIONS OF LAW1.Cargo Handlers is engaged in commerce and the ILA and Local 1911 arelabor organizations, all within the meaning of the Act.2.The ILA and Local 1911 have restrained and coerced employees in the exer-cise of rights guaranteed by Section 7 of the Act and in violation of Section 8(b)(1) (A) of the Act.3.The ILA and Local 1911 have caused, or attempted to cause, Cargo Handlersto discriminate against employees in violation of Section 8(a)(3) of the Act andby this action have violated Section 8(b)(2) of the Act.4.By entering into, and maintaining, an illegal hiring arrangement, Cargo Han-dlers has engaged in unfair labor practices within the meaning of Section 8(a)(1)and (3) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]2211. . . an employer may not avoid liability for violations of the Act by the hiringhallwhen he has turned over to it the task of supplying the men to be employed "Morrison-Knudsen Company, Inc. v.N.L.R.B,275 F.2d 914,917 (C.A.2) ;N.L R.B. v.Houston Maritime Association, Inc.,337 F.2d 333(C.A.5) ; N.L.R.B. v. Southern Steve-doring & Contracting Co.,332 P.2d 1017, 1019 (C.A. 5).23 I.e.,Willie Christen,Louis Phillips,Eugene Jones,and Ronald Sampson